Opinion by
Mr. Justice Dean,
This was a proceeding under the act of June 6, 1893, to *127remove the board of school directors of Colerain township school district, Lancaster county, for neglect and refusal to provide suitable sehoolhouses within the district to accommodate all the school children residing therein. The court appointed an inspector as provided by the act, who took much testimony on both sides, and in a very careful report finds that the averments of the petition are true. On the report being presented to the court additional testimony was taken in the shape of depositions; the court again carefully considered the whole subject, and in an unanswerable opinion filed concurred with the inspector. Then, an order of removal was made, a new board appointed, which was recognized by the state department, a tax laid and a new sehoolhouse built. From the decree of removal we have this appeal by the old board. The principal assignment of error is an attack on the power of the court under the act of 1898. We shall not repeat what we said in Ross’s Appeal, 179 Pa. 25, and in Kittanning School District’s Appeal, 179 Pa. 60. After a careful consideration we adopted the construction of the act announced in those cases, and we adhere to it now. Evidently when the legislature adopted the policy of largely increased state appropriations, it also adopted the policy of conferring on the state courts enlarged powers of supervision. The millions of additional money appropriated were not intended to lessen local taxation, but to increase the efficiency of the schools.
The court below, on ample testimony, has found the facts warranting its decree; we would not touch it, unless there was a manifest error in its finding or a flagrant abuse of its discretion. Not the semblance of either is shown. The decree is .affirmed, and appeal dismissed at costs of appellant.